Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the preliminary amendment filed 9/8/20.  As directed by the amendment, claims 1-7 have been amended and no claims have been added nor cancelled.  As such, claims 1-7 are pending in the instant application.

Information Disclosure Statement
The information disclosure statement filed 6/24/20 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Note: the crossed-through reference is not being considered at this time as at least an English language abstract has not been provided.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 42, 43, 44, and 45.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “41” has been used to designate both the separation wall and the valve and reference character “51” has been used to designate both the suction duct and the inhalation duct.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because: reference character “4” is described in the specification as a belt however this character in the drawings do not appear to point to a belt; and reference character “5” points to two different and separate elements of the device.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Objections
Claim 2 is objected to because of the following informalities:  the language “downstream said one-way valve” (line 4) is objected to for a typographical/grammatical error; Examiner suggests amending to read –downstream of said one-way valve--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations: "the face" in line 4, “the flow of air” in line 6, “the viewer” in line 7, “the path” in line 7, “the inhalation path” in line 7, “the path” in line 7-8 (regarding the exhalation phase), “the exhalation phase” in line 8, “the inhalation air” in line 9, “the frontal compartment” in line 12-13, “the suction air” in line 16, “the suction duct” in line 16, “the intake air” in line 18, and “the intake duct” in line 19.  There is insufficient antecedent basis for these limitations in the claim.
Regarding claim 1, the language “a facial part of the mask being associated with a breathing tube …” (line 4-5, emphasis added) is unclear as it is not known what is meant by the phrase ‘being associated with’ in the context of the claimed invention.  It is not known how a facial part of the mask is associated with a breathing tube.
Regarding claim 1, the language “a suction channel which draws suction air near the top of the suction duct of this tube” (line 15-17) is unclear as it is not known what is being referred to with the phrase ‘this tube’ as a breathing tube is set forth in line 5 but the quoted language appears to set forth that suction air is drawn from the top of the suction duct.  It Is not clear if the claim sets forth separate suction channel, suction duct, and breathing tube or if either of these elements are the same but use different terms and thus the metes and bounds of the claim cannot be ascertained.  Examiner suggests amending to clearly set forth the elements which are being claimed and to use clear and consistent terminology for these elements.
Regarding claim 1, the language “the viewer” (line 7) is unclear as it is not known what this limitation is referring to, whether this is some structural element of the device or referring to a user of the device which is looking out of the visor, when in use, and is thus considered a ‘viewer’.

Regarding claim 2, the language “re-injects the air suction forced …” (line 3) is unclear as the examiner cannot ascertain the meaning of this limitation, particularly the phrase ‘the air suction forced’.
Regarding claim 3, the language “a suitable container” (line 2, emphasis added) is unclear as it is not known what is meant by the term ‘suitable’ in this context.  This appears to be a relative term and it is not known what qualifies, or does not qualify, as a suitable container.
Regarding claim 3, the language “the viewer” (line 3) is unclear as it is not known what this limitation is referring to, whether this is some structural element of the device or referring to a user of the device which is looking out of the visor, when in use, and is thus considered a ‘viewer’.
Regarding claim 4, the language “a suitable housing” (line 2, emphasis added) is unclear as it is not known what is meant by the term ‘suitable’ in this context.  This appears to be a relative term and it is not known what qualifies, or does not qualify, as a suitable housing.
Claim 5 recites the limitations "the container" in line 2 and “the water level” in line 3.  There is insufficient antecedent basis for these limitations in the claim.
Regarding claim 6, the language “said sensor” (line 3) is unclear as claim 5 line 2 sets forth the possibility of plural sensors with the language “at least one immersion sensor” and it is unclear if the language in claim 6 is referring to all of, or a particular subset, of the possible plural immersion sensors.  Examiner suggests amending to read –said at least one immersion sensor--.
Regarding claim 7, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


Allowable Subject Matter
Claims 1-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Reasons for Allowance
When read in light of the limitations of the claimed diving mask, as best understood due to the 112b issues, the prior art does not disclose, either alone or suggest in combination, a diving mask including a transparent visor, a frame or a strap, a gasket made of rubber configured for providing a watertight seal and a plurality of belts configured for putting the mask on the face, a facial part of the mask associated with a breathing tube inserted on an upper part of the mask which allows the flow of air to enter a compartment, the path of air in the inhalation and exhalation phase in the mask and the tube being different from each other with separate ducts, inside the mask formed with two spaces, an upper front and lower oronasal separated by a separation wall, the path inside the mask providing inhalation air being introduced by the tube into the frontal compartment and then to the oronasal one and air exhaled from the oronasal space to travel up the tube, wherein an assisted inhalation device includes a suction channel which draws suction air near the top of the suction duct, ventilation means motorized which allow the forced suction of intake air from the channel, and a conveyor which re-injects the suctioned air into the intake duct of the tube as set forth in independent claim 1.
The closest prior art references of record are: CN 109572963 A, Xiao (WO 2019/019549), Pokras (2005/0000515), Liao (2020/0231260), Jacob (2007/0174952), Colborn (2018/0362129), White, Jr. 
While the above mentioned prior art references of record are related to the claimed invention, they do not disclose, either alone or suggest in combination, the limitations discussed above and set forth in independent claim 1.  The Liao and Jacob references include fans located in various locations along the breathing path to assist breathing action but are silent as to the specifics of the assisted inhalation device set forth in claim 1.  The Xiao and Pokras references include compressed air introduced into a breathing mask device but are silent as to the specifics of the diving mask set forth in independent claim 1.  Colborn (2018/0362129), White, Jr., and Infante, teach diving systems with floating snorkel air inlet devices including pumps to facilitate breathing air delivery, and Vaccaro, Wung, and Barone each teach similar full face diving mask snorkeling devices but are silent as to the specific limitations set forth in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/COLIN W STUART/Primary Examiner, Art Unit 3785